Exhibit 10.1

CAPTARIS, INC.

DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated Effective September 22, 2008)

ARTICLE I. PURPOSE AND NATURE OF PLAN

The purpose of the Plan is to further long-term growth of the Company by
allowing Non-Employee Directors to defer receipt of certain compensation,
keeping their financial interests aligned with the Company, and providing them
with a long-term incentive to continue providing services to the Company. The
Plan was originally effective June 8, 2006. The amendment and restatement set
forth herein is effective as of September 22, 2008 and applies to all amounts
deferred under the Plan that remain unpaid on or after that date, regardless of
when deferred.

ARTICLE II. DEFINITIONS

Whenever capitalized herein, the following terms shall have the respective
meanings set forth below, unless the context clearly indicates otherwise.

2.1 “Account” means a separate unfunded account established for a Participant on
the books of the Company for purposes of recording such Participant’s interest
under the Plan. The Company may establish such subaccounts within a
Participant’s Account as it deems necessary for the proper administration of the
Plan.

2.2 “Affiliate” means (a) any corporation that is a member of a controlled group
of corporations (as defined in Section 414(b) of the Code) that includes the
Company, and (b) any trade or business that is under common control (as defined
in Section 414(c) of the Code) with the Company. In determining whether a
corporation, trade or business is an Affiliate, including for purposes of
determining whether a Participant has separated from service, within the meaning
of Code Section 409A(a)(2)(A)(i), the 80% ownership tests set forth in Code
Section 1563(a)(1), (2) and (3) and Treasury Regulations Section 1.414(c)-2
shall remain at 80%, notwithstanding anything to the contrary in Treasury
Regulation Section 1.409A-1(h)(3).

2.3 “Award” means an award granted under the Equity Incentive Plan.

2.4 “Beneficiary” means the person, trust or other entity designated by the
Participant to receive payment under the Plan in the event of the Participant’s
death. A Participant must designate his or her Beneficiary on such form (filed
with the Company) as the Plan Administrator will prescribe. A Participant may
change his or her Beneficiary designation at any time by filing a new
Beneficiary designation with the Company. The most recent Beneficiary
designation on file with the Company at the time of the Participant’s death will
be controlling. If a married Participant designates someone other than his or
her spouse as a primary Beneficiary, then the designation will have no effect as
to the Participant’s

 

Page 1



--------------------------------------------------------------------------------

interest under the Plan, unless the spouse has consented in writing to the
designation of such Beneficiary and such consent is witnessed by a notary public
or a Plan representative. The consent of one spouse will have no effect with
respect to any subsequent spouse. If the Participant does not have a valid
Beneficiary designation on file with the Company at the time of his or her
death, or if all of the Participant’s designated Beneficiaries predecease the
Participant, then the Participant’s Beneficiary will be the Participant’s
surviving spouse or, if the Participant has no surviving spouse, the
Participant’s estate. For purposes of the Plan, “spouse” means the person who is
recognized as the Participant’s lawful spouse under applicable state law.

2.5 “Board” means the Board of Directors of the Company.

2.6 “Business Day” means any day that the Nasdaq is open for trading.

2.7 “Cash Compensation” means the cash compensation payable to a Non-Employee
Director for his or her service as a member of the Board, including, without
limitation, any base retainer and any additional cash amounts payable for
service as a chair or member of any Board committee.

2.8 “Change in Control” means any of the following events which also constitutes
a change in ownership or effective control of the Company, or in the ownership
of a substantial portion of the Company’s assets, within the meaning of Code
Section 409A(a)(2)(A)(v):

 

  (a) the acquisition by any person or more than one person acting as a group,
within the meaning of Code Section 409A, of Ownership of the stock of the
Company that, together with any stock of the Company already held by such
person, or group of persons, constitutes more than 50% of the total fair market
value or the total voting power of the stock of the Company; provided, however,
that if any person or more than one person acting as a group, within the meaning
of Code Section 409A, is considered to own more than 50% of the total fair
market value or the total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
construed to cause a Change in Control under this paragraph (a) (or to cause a
Change in Control under paragraph (b) immediately below);

 

  (b) the acquisition by any person or more than one person acting as a group,
within the meaning of Code Section 409A (or the acquisition by any person or
more than one person acting as a group, within the meaning of Code Section 409A,
during the 12-month period ending on the date of the most recent acquisition by
such person or persons), of Ownership of Company stock that, without regard to
any stock of the Company already held by such person or group of persons,
constitutes 30% or more of the total voting power of the stock of the Company;
provided, however, that if any person or more than one person acting as a group,
within the meaning of Code Section 409A, is considered to own 30% or more of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or persons will not be construed to cause a Change in
Control under this paragraph (b);

 

Page 2



--------------------------------------------------------------------------------

  (c) the replacement, during any 12-month period, of a majority of the members
of the Board by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; provided, however, that this paragraph (c) applies only for so long as
the Company does not have a majority shareholder that is a corporation (i.e., a
corporation that owns more than 50% of the total fair market value and total
voting power of the stock of the Company); or

 

  (d) the acquisition from the Company by any person or more than one person
acting as a group (within the meaning of Code Section 409A) who is/are not
related to the Company for purposes of Code Section 409A, or the acquisition
from the Company by any such person or persons during the 12-month period ending
on the date of the most recent such acquisition by such person or persons, of
assets of the Company that have a total gross fair market value equal to at
least 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
gross fair market value means the value of the Company’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.

2.9 “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

2.10 “Company” means Captaris, Inc. and any successor thereto.

2.11 “Company Stock” means the Company’s common stock.

2.12 “Compensation Committee” means the Compensation Committee of the Board.

2.13 “Deferral Agreement” means the election form(s) promulgated by the Plan
Administrator and executed by the Participant authorizing the deferral of Cash
Compensation and consenting to the terms and conditions of the Plan, the same as
if the Participant were a signatory hereto.

2.14 “Employee” means a person who is employed by the Company or an Affiliate as
a common law employee.

2.15 “Equity Incentive Plan” means the Captaris, Inc. 2006 Equity Incentive
Plan, as may be amended from time to time, or any successor plan thereto.

 

Page 3



--------------------------------------------------------------------------------

2.16 “New Director” means a Non-Employee Director who was not eligible to
participate in the Plan (or any other non-qualified deferred compensation plan
sponsored by the Company or an Affiliate, which may be aggregated with the Plan,
or any portion of the Plan, under Code Section 409A) prior to becoming a
Non-Employee Director.

2.17 “Non-Employee Director” means a member of the Board who is not also an
Employee.

2.18 “Ownership” means actual and constructive ownership, as determined in
accordance with Code Section 318(a). Stock underlying a vested option is
considered owned by the individual who holds the vested option (and the stock
underlying an unvested option is not considered owned by the individual who
holds the unvested option); provided, however, that if a vested option is
exercisable for stock that is not substantially vested (as defined in Treas.
Reg. § 1.83-3(b) and (j)), the stock underlying such option is not treated as
owned by the individual who holds the option.

2.19 “Participant” means a Non-Employee Director who has elected to defer
payment of all or any portion of his or her Cash Compensation pursuant to
Section 4.1 or to whose Account an Award has been credited pursuant to
Section 4.2. A person remains a Participant so long as he has an Account balance
under the Plan, whether or not he remains an Non-Employee Director.

2.20 “Plan” means the Captaris, Inc. Deferred Compensation Plan for Non-Employee
Directors, as set forth herein, together with all amendments hereto.

2.21 “Plan Administrator” means the Compensation Committee or its delegate.

2.22 “Specified Employee” means a Participant who, as of the date of the
Participant’s Retirement or other Termination, is a key employee of the Company
or any Affiliate, but only if the stock of the Company or any Affiliate is
publicly traded on an established securities market or otherwise on the date of
such Participant’s Retirement or other Termination. A Participant is a key
employee if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12-month period ending on a “specified employee identification date.”
If a Participant is a key employee as of a specified employee identification
date, he or she is treated as a Specified Employee for the 12-month period
beginning on the related “specified employee effective date.” Unless the Company
and the Affiliates have designated different dates as the specified employee
designation date and/or the specified employee effective date in accordance with
the provisions of Treasury Regulation Sections 1.409A-1(i)(3) and (4), the
specified employee designation date shall be December 31 of each year and the
specified employee effective date shall be the following April 1.

 

Page 4



--------------------------------------------------------------------------------

2.23 “Termination” and its derivations, such as “Terminate,” mean “separation
from service” with the Company and its Affiliates within the meaning of Code
Section 409A(a)(2)(A)(i).

2.24 “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152(a)), without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. For
example: (a) the imminent foreclosure of or eviction from the Participant’s
primary residence may constitute an Unforeseeable Emergency; (b) the need to pay
for medical expenses, including nonrefundable deductibles, as well as for the
costs of prescription drug medication may constitute an Unforeseeable Emergency;
(c) the need to pay for the funeral expenses of a spouse, a Beneficiary, or a
dependent (as defined in Code Section 152, without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B)) may constitute an Unforeseeable Emergency; and (d) the
purchase of a home and the payment of college tuition do not constitute
Unforeseeable Emergencies.

ARTICLE III. ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. All Non-Employee Directors are eligible to participate in the
Plan.

3.2 Participation. A Non-Employee Director will become a Participant by
completing a Deferral Agreement and filing it with the Company in accordance
with Section 4.1; provided, however, that a Non-Employee Director who has not
completed a Deferral Agreement will become a Participant upon the crediting of
an Award to his or her Account pursuant to Section 4.2.

ARTICLE IV. DEFERRALS OF CASH COMPENSATION AND AWARDS

4.1 Voluntary Deferral of Cash Compensation.

(a) Prior to the beginning of each calendar year, a Non-Employee Director may
elect to defer receipt of 25%, 50%, 75% or 100% of any Cash Compensation he or
she anticipates earning for services performed during such calendar year. To
make such an election, a Non-Employee Director must file a completed Deferral
Agreement with the Company in accordance with, and subject to, such rules and
procedures as the Plan Administrator may establish; provided, however that such
Deferral Agreement must be filed with the Company prior to the first day of the
calendar year for which it is to be effective and shall become irrevocable with
respect to such calendar year on the last day of the calendar year immediately
preceding such calendar year (or such earlier date as the Plan Administrator may
prescribe).

 

Page 5



--------------------------------------------------------------------------------

(b) Notwithstanding subsection (a) immediately above, a New Director may make an
initial deferral election by filing an irrevocable Deferral Agreement with the
Company no later than 30 days after becoming a New Director. Any such Deferral
Agreement will apply only to Cash Compensation earned (and paid) after the
Deferral Agreement is filed with the Company.

(c) A Participant’s Deferral Agreement will remain in effect from calendar year
to calendar year until terminated or modified by the Participant or until the
end of the calendar year in which the Participant ceases to be a Non-Employee
Director. A Participant may terminate or modify his or her Deferral Agreement,
effective as of the first day of any calendar year, by filing a new Deferral
Agreement with the Company in accordance with the provisions of Section 4.1(a).

(d) The Company will credit any Cash Compensation deferred by a Participant
pursuant to subsections (a) and (b) immediately above to the Participant’s
Account as of the date on which it would have been paid to the Participant had
it not been deferred.

4.2 Deferred Awards. The Company may credit such Awards to a Participant’s
Account as it deems appropriate, in its sole and absolute discretion.

ARTICLE V. ACCOUNTS

5.1 Establishment and Nature of Participant Accounts. The Company will establish
and maintain an Account in the name of each Participant to reflect the
Participant’s interest under the Plan. The Company may establish such
subaccounts within a Participant’s Account as it deems necessary for the proper
administration of the Plan (e.g., to reflect deferrals of Cash Compensation, as
opposed to Awards, or to reflect deferred Awards granted at different times or
subject to different vesting schedules). The maintenance of such Accounts and
subaccounts is for record keeping purposes only and will not represent any
investment made on any Participant’s behalf by the Plan Administrator or the
Company.

5.2 Deemed Investment. All amounts credited to a Participant’s Account will be
deemed to be invested in shares of Company Stock (calculated to one
one-thousandth of a share). Any dividends which would have been received had
such amounts actually been invested in shares of Company Stock will also be
credited to the Participant’s Account as of the date they would have been paid
and will be deemed invested in additional shares of Company Stock (calculated to
one one-thousandth of a share). Except for deferred Awards (which are deemed to
be invested in shares of Company Stock immediately upon being credited to a
Participant’s Account), any such investment shall be deemed to be made at the
closing price of such shares on the date such amounts are credited to the
Participant’s Account or, if such date is not a Business Day, on the first
Business Day occurring thereafter. Nothing in this Section 5.2 or in any other
provision of the Plan, however, will require the Company to actually invest any
amounts credited to a Participant’s Account in shares of Company Stock or
otherwise. Notwithstanding the foregoing, during the period following a Change
in Control, the terms of which require that the amounts in Participant Accounts
be settled in cash, and the date on which the Participant’s Account is
distributed, the amounts credited to a Participant’s Account shall be held
without earnings or adjustment on account of any deemed investment.

 

Page 6



--------------------------------------------------------------------------------

5.3 Adjustments Upon Changes in Capitalization. If any change is made to the
shares of Company Stock without the Company’s receipt of consideration,
appropriate adjustments will be made to the number and/or class of securities
deemed to be credited to a Participant’s Account under the Plan in the same
manner and to the same extent that adjustments are made to the maximum number
and/or class of securities issuable under the Equity Incentive Plan.

ARTICLE VI. VESTING

A Participant will be fully vested in that portion of his or her Account
attributable to deferred Cash Compensation, if any, at all times. A Participant
will vest in the portion of his or her Account attributable to deferred Awards,
if any, on the date(s) specified in such Awards. In addition, a Participant will
become vested in the portion of his or her Account attributable to deferred
Awards, if any, upon a Change in Control; provided the Participant has not
Terminated prior to the date of such Change in Control. Any Awards credited to a
Participant’s Account that are not vested as of the date of the Participant’s
Termination will be forfeited.

ARTICLE VII. DISTRIBUTIONS

7.1 Timing and Form of Distribution.

(a) A Participant’s vested Account balance will be distributed to the
Participant (or, in the event of the Participant’s death, the Participant’s
Beneficiary) in a lump sum as soon as administratively practicable after (and in
any event, no more than 90 days after) the Participant Terminates. Distribution
will be made in whole shares of Company Stock (with cash for any fractional
share).

(b) Notwithstanding subsection (a) immediately above, if the Participant is a
Specified Employee at the time of his or her Termination, distribution of the
Participant’s vested Account balance will be made as soon as administratively
practicable after (and in any event, no more than 90 days after) the earlier of
(i) the six-month anniversary of the date of his or her Termination or (ii) the
date of his or her death.

7.2 Change in Control. Notwithstanding Section 7.1, the Participant’s vested
Account balance will be distributed to the Participant (or, in the case of the
Participant’s death, the Participant’s Beneficiary) in a lump sum as soon as
administratively practicable after (and in any event, no more than 90 days
after) a Change in Control, provided the Participant has not Terminated prior to
the date of such Change in Control. If the Participant Terminated prior to the
date of a Change in Control, his or her vested Account balance will be
distributed at the time specified in Section 7.1. If a Participant’s Termination
and a Change in Control occur on the same date, then distribution of the
Participant’s vested Account will be deemed to be made on account of the Change
in Control, rather than the Termination. Distribution will be made in whole
shares of Company Stock (with cash for any fractional share).

 

Page 7



--------------------------------------------------------------------------------

7.3 Unforeseeable Emergency.

(a) Any Participant who experiences an Unforeseeable Emergency may request a
distribution from his Accounts under the Plan. The amount of any such
distribution may not exceed the lesser of the balance in the Participant’s
Accounts as of the date of distribution or the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution). Whether a Participant has experienced an
Unforeseeable Emergency permitting a distribution under this Section 8.3 shall
be determined by the Administrator based on the relevant facts and circumstances
of each case, but, in any case, a distribution on account of an Unforeseeable
Emergency may not be made to the extent that the emergency need is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant’s assets (to the extent the liquidation would not
itself cause severe financial hardship), or by cessation of deferrals under the
Plan. A Participant shall be required to submit a written request for such a
withdrawal, together with such supporting documentation as the Administrator may
require, to the Administrator for review and approval. If the Administrator
approves the Participant’s request, the Participant’s deferrals shall be
cancelled prospectively, effective upon the date of such approval, and any
distribution shall be made as soon as administratively practicable after (and in
any event, no more than 90 days after) such approval. If the Participant’s
emergency need can be satisfied simply by cancelling the Participant’s deferrals
without a corresponding distribution, then the Administrator may authorize such
cancellation, even though no distribution can be made. A Participant whose
deferrals have been cancelled under this subsection (a) may not recommence
deferrals under the Plan until the first day of the following calendar year.

(b) The recommencement of deferrals following cancellation pursuant to this
Section 7.3 shall be governed by the provisions of Section 4.1.

7.4 Distribution in Event of Taxation. Notwithstanding any provision in the Plan
to the contrary, if any amounts credited to a Participant’s Account must be
included in income pursuant to Code Section 409A prior to the scheduled
distribution of such amounts, the amount which must be so included in income
will be distributed to the Participant (or, in the case of the Participant’s
death, the Participant’s Beneficiary) in a lump sum within a reasonable time
following (and in any event, no more than 90 days following) such determination.
Such distribution will be made in the form of Company Stock (with cash for any
fractional share).

7.5 Distributions Following Change in Control. Notwithstanding Sections 7.1,
7.2, 7.3 or 7.4, any amounts distributed after a Change in Control, the terms of
which require that the amounts in Participant Accounts be settled in cash, shall
be distributed in cash, rather than in shares of Company Stock, regardless of
the reason for such distribution.

 

Page 8



--------------------------------------------------------------------------------

ARTICLE VIII. ADMINISTRATION

8.1 Plan Administration.

(a) The Plan will be administered by the Plan Administrator.

(b) The Plan Administrator has all discretionary and other authority to control
and manage the operation and administration of the Plan, except such authority
as is specifically allocated otherwise by or under the terms hereof, and has the
power to take any action that it deems necessary or appropriate to carry out
such responsibilities, including, without limitation, the discretionary
authority to (i) construe, interpret and apply the terms and provisions of the
Plan, (ii) prescribe such rules and regulations, and issue such directives, as
it deems necessary or appropriate for the administration of the Plan, and
(iii) make all other determinations and decisions as it deems necessary or
appropriate for the administration of the Plan. The Plan Administrator may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan in the manner and to the extent it, in its discretion, deems appropriate.
To the extent the Plan Administrator has been granted discretionary authority
under the Plan, the Plan Administrator’s prior exercise of such authority shall
not obligate it to exercise its authority in a like fashion thereafter.

(c) No Participant who represents or is authorized to act on behalf of (or who
is a member of) the Plan Administrator or the Board may decide, determine or act
on any matter that affects the distribution, nature or method of settlement of
solely his or her benefit under the Plan, except in exercising an election
available to that Participant in his or her capacity as a Participant.

(d) The determination of the Plan Administrator with respect to any question
arising out of or in connection with the administration, interpretation, and
application of the Plan shall be final, binding, and conclusive upon all persons
and shall be given the greatest deference permitted by law.

8.2 Expenses. All costs and expenses that are necessary to operate and
administer the Plan will be paid by the Company.

8.3 Disputed Payee or Act. If any dispute arises regarding the person to whom
payment or delivery of any sums or property should be made by the Company, or
regarding any act to be performed, the Company may, in its sole and absolute
discretion, retain such payment and postpone the performing of such act until
final adjudication of such dispute has been made in a court of competent
jurisdiction or otherwise to the satisfaction of the Company or until the
Company has been indemnified against loss to its satisfaction.

 

Page 9



--------------------------------------------------------------------------------

8.4 Claims Procedure.

(a) Filing a Claim. A Participant or a Beneficiary (the “Claimant”), or the
authorized representative of either, who believes that he has been denied
benefits to which he is entitled under the Plan may file a written claim for
such benefits with the Plan Administrator Any claim must be in writing and must
contain the following information:

 

  (1) The reason for making the claim;

 

  (2) The facts supporting the claim;

 

  (3) The amount claimed; and

 

  (4) The Claimant’s name and his or her (or his or her authorized
representative’s) address.

(b) Claim Review. Claims will be decided by the Plan Administrator, which will
make its decision with respect to a claim and notify the Claimant (or his or her
authorized representative) in writing of such decision within 90 days after
receiving the claim. The Plan Administrator may extend this 90-day period for an
additional 90 days if it determines that special circumstances require
additional time to process the claim. The Plan Administrator will notify the
Claimant (or his or her authorized representative) in writing of any such
extension within 90 days of receiving the claim. The notice will included the
reason(s) why the extension is necessary and the date by which the Plan
Administrator expects to render its decision on the claim.

If your claim is partially or completely denied, the written notice to the
Claimant (or his or her authorized representative) will include:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Reference to the specific Plan provisions on which the denial is based;

 

  (3) A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (4) A description of the Plan’s claim appeal procedure (and the time limits
applicable thereto).

If a Claimant submits a claim in accordance with the procedure described above
and does not hear from the Plan Administrator within 90 days, the Claimant may
consider the claim denied.

(c) Appealing a Claim Denial. If a claim is partially or completely denied, the
Claimant has the right to appeal the denial. To appeal a claim denial, the
Claimant (or his or her authorized representative) must file a written request
for appeal with the Plan Administrator within 60 days after receiving written
notice of the claim denial. This written request for appeal should include:

 

  (1) A statement of the grounds on which the appeal is based;

 

Page 10



--------------------------------------------------------------------------------

  (2) Reference to the specific Plan provisions that support your claim;

 

  (3) The reason(s) or argument(s) why the Claimant believes the claim should be
granted and the evidence supporting each reason or argument; and

 

  (4) Any other comments, documents, records or information relating to the
claim that the Claimant wishes to submit.

The Claimant (or his or her authorized representative) will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (within the meaning of 29 C.F.R.
§ 2560.503-1(m)(8)) to his or her claim.

(d) Decision on Appeal. Appeals will be decided by the Plan Administrator, which
will render its decision with respect to an appeal and notify the Claimant (or
his or her authorized representative) in writing of such decision within 60 days
after receiving the appeal. The Plan Administrator may extend this 60-day period
for an additional 60 days if it determines that special circumstances require
additional time to process the appeal. The Plan Administrator will notify the
Claimant (or his or her authorized representative) in writing of any such
extension within 60 days of receiving the appeal. The notice will included the
reason(s) why the extension is necessary and the date by which the Plan
Administrator expects to render its decision on the appeal. In reaching its
decision, the Plan Administrator will take into account all of the comments,
documents, records and other information that the Claimant (or his or her
authorized representative) submitted, without regard to whether such information
was submitted or considered by the Plan Administrator in its initial denial of
the claim.

If a claim is partially or completely denied on appeal, the written notice of
claim denial will include the following:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Reference to the specific Plan provisions on which the denial is based;
and

 

  (3) A statement that the Claimant (or his or her authorized representative) is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (within the
meaning of 29 C.F.R. § 2560.503-1(m)(8)) to the claim.

If a Claimant files an appeal in accordance with the procedure described above
and does not hear from the Plan Administrator within 60 days, the Claimant may
consider the appeal denied.

 

Page 11



--------------------------------------------------------------------------------

(e) Filing Suit. A Participant or Beneficiary must comply with the claim and
appeal procedures described above before seeking any other legal recourse
(including filing a law suit) regarding claims for benefits. If a Claimant
wishes to file a court action after exhausting the foregoing procedures, the
Claimant (or his or her authorized representative) must file such action in a
court of competent jurisdiction within one year after the date on which the
Claimant (or his or her authorized representative) received the Plan
Administrator’s written denial of the appeal. Court actions may not be commenced
after this one-year period. Any judicial review of the Plan Administrator’s
decision on a claim will be limited to whether, in the particular instance, the
Plan Administrator abused its discretion. In no event will such judicial review
be on a de novo basis, because the Plan Administrator has discretionary
authority to determine eligibility for (and the amount of) benefits under the
Plan and to construe and interpret the terms and provisions of the Plan.

ARTICLE IX. AMENDMENT, MODIFICATION AND TERMINATION

The Plan may be amended or modified at any time by the Board or the Compensation
Committee; provided, however, that no amendment or modification may reduce the
balance in a Participant’s Account. In addition, the Board or the Compensation
Committee may terminate the Plan at any time; provided, however, that except as
provided in the next sentence, termination shall not cause the payment of any
Participant’s benefits under the Plan. Rather, if the Plan is terminated, then
all Accounts will be distributed to Participants at the same time and in the
same form as they would have been distributed had the Plan not been terminated,
unless the Board, in its sole and absolute discretion, directs that
distributions occur sooner in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4)(ix).

ARTICLE X. MISCELLANEOUS

10.1 Rights Unsecured. The right of a Participant or his or her Beneficiary to
receive a distribution hereunder will be an unsecured claim against the general
assets of the Company, and neither the Participant nor his or her Beneficiary
will have any rights in or against any amount credited to his or her Account or
any other specific assets of the Company. The Plan at all times shall be
considered entirely unfunded for tax purposes. Any funds set aside by the
Company for the purpose of meeting its obligations under the Plan, including any
amounts held by a trustee, will continue for all purposes to be part of the
general assets of the Company and will be available to the Company’s general
creditors in the event of the Company’s bankruptcy or insolvency. The Company’s
obligation under this Plan will be that of an unfunded and unsecured promise to
pay benefits in the future.

10.2 Construction of Plan. Nothing in the Plan shall be construed to give any
Non-Employee Director (or any other person) any right to receive Cash
Compensation, Awards or any other type of compensation from the Company. No
Participant or Beneficiary shall have any right to receive a distribution under
the Plan except in accordance with the terms of the Plan. Establishment and
maintenance of the Plan shall not be construed to give any Non-Employee Director
(or any other person) the right to be retained as a member of the

 

Page 12



--------------------------------------------------------------------------------

Board or as an Employee. Nothing contained in the Plan shall constitute a
guarantee by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefits under the Plan. If any provision
of the Plan is held to be invalid or illegal for any reason, such invalidity or
illegality shall not affect the remaining parts of the Plan, but the Plan shall
be construed as if the invalid or illegal provision had never been included in
the Plan. Unless some other meaning or intent is apparent from the context, the
plural includes the singular and vice versa; and masculine, feminine and neuter
words are used interchangeably. Any headings used herein are included for ease
of reference only, and are not to be construed so as to alter the terms hereof.

10.3 Alienation Prohibited. Amounts credited to a Participant’s Account are not,
except as provided in Section 10.4, subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution or levy of any kind, either voluntary or involuntary, and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge or otherwise dispose of any right to any benefit hereunder will be null
and void and not binding on the Plan or Company.

10.4 Taxes. The Company or any other payor may withhold from a benefit payment
under the Plan (including by reducing the number of shares issued to the
Participant under the Plan) or from any other compensation payable by the
Company to the Participant any federal, state or local taxes required by law to
be withheld with respect to a payment or accrual under the Plan, and will report
such payments and other Plan-related information to the appropriate governmental
agencies as required under applicable law.

10.5 Delivery of Shares. The Company’s obligation to issue shares under the Plan
will be subject to all applicable laws, rules and regulations, including all
applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as the Plan Administrator may deem necessary.

10.6 General Limitation of Liability. None of the Company, the Board, the Plan
Administrator or any other person will be liable, either jointly or severally,
for any act or failure to act or for anything whatsoever in connection with the
Plan, or the administration thereof, except, and only to the extent of,
liability imposed because of willful misconduct, gross negligence or bad faith.

10.7 No Guaranty of Tax Consequences. None of the Company, the Board, the Plan
Administrator or any other person guaranties any particular federal or state
income, payroll, personal property or other tax consequence will occur because
of participation in the Plan. A Participant should consult with professional tax
advisors regarding all questions relative to the tax consequences arising from
participation in the Plan.

10.8 Participant’s Cooperation. The Participant shall cooperate with the Company
by furnishing any and all information requested by the Plan Administrator in
order to facilitate the administration of the Plan or the payment of benefits
hereunder. If the Participant refuses to cooperate, the Company will have no
further obligation to the Participant under the Plan.

 

Page 13



--------------------------------------------------------------------------------

10.9 Successors and Assigns. The terms and conditions of the Plan, as amended
and in effect from time to time, will be binding upon the Company’s successors
and assigns, including, without limitation, any entity into which the Company
may be merged or with which the Company may be consolidated.

10.10 Incompetency. If the Plan Administrator determines, in its sole and
absolute discretion, that a benefit under the Plan is to be paid to a minor, a
person declared incompetent or to a person incapable of handling the disposition
of that person’s property, then, until a claim for such benefit has been made by
a duly appointed guardian or other legal representative, the Plan Administrator
may provide for such payment or any part thereof to be made to any other person
or institution then contributing toward or providing for the care and
maintenance of such person, or, solely in the case of a minor, to a custodian
under the Uniform Gifts to Minors Act or similar statute. Any such payment will
be a payment for the account of the Participant or Beneficiary, as applicable,
and a complete discharge of any liability of the Company or the Plan with
respect to such payment.

10.11 Unclaimed Benefits. Each Participant shall keep the Plan Administrator
informed of his or her current address and the current address of his or her
Beneficiary. The Plan Administrator shall not be obligated to search for the
whereabouts of any person if the location of the person is not made known to the
Plan Administrator.

10.12 Applicable Law and Venue. The Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, will be governed by the laws of the State of Washington without
giving effect to the choice or conflicts of law provisions thereof. If the
Company or any Participant or Beneficiary initiates litigation related to the
Plan, the venue for such action will be King County, Washington.

10.13 Compliance with Section 409A. To the extent Code Section 409A is
applicable to the Plan and the benefits provided hereunder, the Company intends
that the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any provision of
the Plan to the contrary, the Plan shall be interpreted, operated and
administered in a manner consistent with such intention. Moreover, the Plan
shall be deemed to be amended, and any deferrals elections hereunder shall be
deemed to be modified, to the extent the Company determines necessary to comply
with the requirements of Code Section 409A and to avoid or mitigate the
imposition of additional taxes under Code Section 409A, while preserving to the
maximum extent possible the essential economics of the Participant’s rights
under the Plan. Notwithstanding the foregoing, or any other provision of the
Plan to the contrary, the Company makes no representations or warranties to any
Participant with respect to any tax, economic or legal consequences of this Plan
or any payments to any Participant hereunder, including without limitation under
Code Section 409A, and no provision of the Plan shall be interpreted or
construed to transfer any

 

Page 14



--------------------------------------------------------------------------------

liability for failure to comply with Code Section 409A from the Participant or
other individual to the Company or any Affiliate. Each Participant, by electing
to defer Cash Compensation under the Plan or by accepting benefits under the
Plan, shall be deemed to have waived any claim against the Company and its
Affiliates with respect to any such tax, economic or legal consequences.

*    *    *    *    *

IN WITNESS WHEREOF, the Company has caused this instrument to be executed on the
22nd day of September, 2008.

 

CAPTARIS, INC. By:  

David P. Anastasi

Its:   President and CEO

 

Page 15